ITEM 77C Exhibit 1 GENERAL GOVERNMENT SECURITIES MONEY MARKET FUNDS, INC. -GENERAL TREASURY PRIME MONEY MARKET FUND (the “Fund”) MATTER SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Meeting of Shareholders of the General Government Securities Money Market Funds, Inc.-General Treasury Prime Money Market Fund was held on November 16, 2009. Out of a total of 1,680,477,863.720 shares (“Shares”) entitled to vote at the meeting, a total of 114,155,738.220 were represented at the Meeting, in person or by proxy. The meeting was adjourned to December 28, 2009, not having received the required vote of the holders. The breakdown of the vote is as follows: Shares For Against Abstain 1. To approve amending the Fund’s policy regarding borrowing Shares For Against Abstain 2. To approve amending the Fund’s policy regarding lending
